Case 3:19-cv-00237-JPG Document 94 Filed 08/11/21 Page 1 of 2 Page ID #1350




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD PACKHAM,
 #10406-045,

                       Plaintiff,

 v.                                                   Case No. 19-cv-00237-JPG

 T.G. WERLICH,
 ELIZABETH MILLS,
 JAMES TARASUIK, and
 FAISAL AHMED,

                       Defendants.

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       On May 7, 2021, the Clerk received a suggestion of death from Defendants’ Counsel,

Nicholas J. Biersbach, informing the Court that Plaintiff Donald Packham is deceased. (Doc. 91).

Accordingly, pursuant to Federal Rule of Civil Procedure 25(a), the Court entered an Order on

May 10, 2021, requiring a representative or successor of Plaintiff’s estate to file a motion for

substitution of parties within ninety (90) days (on or before August 10, 2021). (Doc. 92). The

Court advised that the failure to do so would result in dismissal of this action with prejudice. (Id.).

A copy of the Court’s Order and relevant forms were then forwarded to “Next of Kin of Donald

Packham” at Plaintiff’s last address on file with the Court. (Id.). However, it was returned to

the Court undeliverable on July 22, 2021. (Doc. 93). No motion for substitution has been filed

within the allotted time, and no extension has been requested. Accordingly, all pending motions

(Docs. 82 and 83) are DISMISSED as MOOT, and this action is DISMISSED with prejudice.

See FED. R. CIV. P. 25(a)(1) and 41(b).

       The Clerk of Court is DIRECTED to close this case and enter judgment accordingly.

                                                  1
Case 3:19-cv-00237-JPG Document 94 Filed 08/11/21 Page 2 of 2 Page ID #1351




     IT IS SO ORDERED.

     DATED: August 11, 2021

                                         s/J. Phil Gilbert
                                         J. PHIL GILBERT
                                         United States District Judge




                                     2
